Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
					
Claim Objection
Claims 1 and 10 are objected to because “the service efficiency” lacks antecedent basis.
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10 and 16 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Penilla (US 2015/0134546)
Regarding claim 1 and similarly recited claim 10, the prior art discloses:
A method for estimating the utility of replacement of a battery pack for an electric vehicle (see at least title), comprising the following steps: 
acquiring state data associated with a first battery pack (one or more of: drained batter (par 7), battery  health (par 15), depleted battery (par 70), decreased charged in battery (par 90), battery status (par 94), charge level, empty threshold battery (fig 7-11), battery data (fig 13e)) and a second battery pack (one or more of: fresh battery (par 11, 102), fully charged battery (par 29), new battery (par 106)), the state data comprises usage history (one or more of: vehicle use (par 232), traffic pattern, travel speed/distances (par 237), vehicle usage (par 246)) of the first battery pack and performance parameters of the first battery pack and the second battery pack (one or more of: volt bars, charge, threshold in one or more of fig 4-11, 13-18, 21-31, battery range/distances in one or more of par 4, 11, 198); and 
determining a utility value according to the state data, wherein the utility value is used to characterize an impact degree for replacing (battery replacement disclosed in at least one or more of title, summary, fig 4-6) the first battery pack with the second battery pack on the service efficiency and service life (see one or more of: battery health, end of life (par 15, 119, 192), extend life (par 81), useful life (par 140), life span (par 191) ) of a battery pack set to which the first battery pack and the second battery pack belong.
Regarding claim 7 and similarly recited claim 16, the prior art discloses:
performing the method according to claim 1; and correcting, by using the utility value, the charging  for replacement of the first battery pack with the second battery pack (see one or more of par 17, 20, 91, 103-104, 109).

Allowable Subject Matter
Claims 2-6, 8-9, 11-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6, 8-9, 11-15 and 17-20 would be allowable because the prior art of record does not teach or suggest the limitations in:
Claim 2 and similarly recited claim 11;
Claim 8 and similarly recited claim 17; and
Claim 9 and similarly recited claim 18.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851